DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lew (U.S. Patent Number 4,879,910). Lew discloses flowmeters comprising a plurality of flow passage conduits disposed in a generally axisymmetric arrangement about an axis intermediate the inlet and outlet ports of the flowmeter, which flow passage conduits are subjected to torsional vibrations about the axis of axisymmetry, wherein the time rate of flow of materials moving through the plurality of flow passage conduits is determined from the attenuation of the torsional vibrations caused by the convective momentum transfer of the moving materials that carries away the momentum associated with the torsional vibrations or from the difference in the torsional vibratory motions between the upstream and downstream halves of the combination of the flow passage conduits, which difference in the torsional vibratory motions arises from the convective inertia forces of the materials moving through the flow passage conduits .
With respect to claim 1, Lew discloses and illustrates best in Figure 16, a flowmeter (fig. 14), comprising: a flow inlet (115); a flow outlet (116); a first conduit having an inlet leg (118) fluidly coupled to a central conduit portion (loop 117), wherein the central conduit portion is further fluidly coupled to an outlet leg; a second conduit having an inlet leg (119) fluidly coupled to a central conduit portion (loop at the center), wherein the central conduit portion is further fluidly coupled to an outlet leg (conduit at the right side of flowmeter); wherein the flow inlet (115) is fluidly coupled to a first end of the first conduit and a first end of the second conduit, and the flow outlet (116) is fluidly coupled to a second end of the first conduit and a second end of the second conduit (fig. 14); wherein the inlet legs and the outlet legs  comprise central conduit portions disposed therebetween on the respective first and second conduits; a manifold (center of figure 16) fluidly coupled to the inlet legs and the outlet legs ; a driver (122) coupled to the manifold (center loop), wherein the driver is operable to vibrate the first and second conduits (fig. 14; see also column 11, line 64 through column 12 line 21). 
With respect to claim 2, the flowmeter of claim 1, comprising a second driver (123) coupled to the manifold, is illustrated in fig. 14.
With respect to claim 3, the flowmeter of claim 1, wherein the driver comprises a first driver component (122) coupled to the first conduit (118), and a second driver component (121) coupled to the manifold (center loop) is illustrated in fig. 14.
With respect to claim 4, the flowmeter of claim 2, wherein an additional first driver component (123) coupled to the second conduit (119), is illustrated in fig. 14.

With respect to claim 6, the flowmeter of claim 1, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 11, line 64 through column 12 line 21 and shown in fig 14 as the drivers are on opposite sides.
With respect to claim 7, the flowmeter of claim 1, wherein the first and second conduits maintain a constant cross-sectional area through an entirety of a fluid flow path is illustrated in fig. 14.
With respect to claim 8, the flowmeter of claim 1, wherein the first and second conduits maintain a constant cross-sectional hydraulic diameter through an entirety of a fluid flow path is illustrated in fig. 14. 
With respect to claim 9, the flowmeter of claim 1, wherein the first and second conduits are configured to be symmetric in X, Y, and Z planes is illustrated in fig. 14.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew.


With respect to claim 10, Lew discloses and illustrates best in Figure 16, a flowmeter (fig. 14), comprising: a flow inlet (115); a flow outlet (116); a first conduit having an inlet leg (118) fluidly coupled to a central conduit portion (loop 117), wherein the central conduit portion is further fluidly coupled to an outlet leg; a second conduit having an inlet leg (119) fluidly coupled to a central conduit portion (loop at the center), wherein the central conduit portion is further fluidly coupled to an outlet leg (conduit at the right side of flowmeter); wherein the flow inlet (115) is fluidly coupled to a first end of the first conduit and a first end of the second conduit, and the flow outlet (116) is fluidly coupled to a second end of the first conduit and a second end of the second conduit (fig. 14); wherein the inlet legs and the outlet legs  comprise central conduit portions disposed therebetween on the respective first and second conduits; wherein the inlet legs comprise a first cross-sectional profile and the central conduit portions comprise a second cross-sectional profile that is different from the first cross-sectional profile (fig. 14 shows the central loop portions being of a similar overall dimension, but the loop configuration is similar to giving a different cross sectional profile than the inlet and outlet sections.  Thus there would be an equivalent structure and figure 5 shows such a structure so including such a structure would be well within the preview of one of ordinary skill in the art at the time of the invention.)
With respect to claim 11, the flowmeter of claim 10, comprising a manifold (center loop) fluidly coupled to the inlet legs and the outlet legs is illustrated in fig. 14.
With respect to claim 12, the flowmeter of claim 10, wherein the outlet legs comprise a third cross-sectional profile that is different from the first and second cross sectional profiles is illustrated in fig. 14, as discussed with respect to claim 10.

With respect to claim 14, the flowmeter of claim 10, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 9, lines 50 - 62. 
With respect to claim 15, the flowmeter of claim 10, wherein the first and second conduits maintain a constant cross-sectional area through an entirety of a fluid flow path is illustrated in fig. 14. 
With respect to claim 16, the flowmeter of claim 10, wherein the first and second conduits maintain a constant cross-sectional hydraulic diameter through an entirety of a fluid flow path is illustrated in fig. 14.
With respect to claim 18, the flowmeter of claim 10, wherein the first and second conduits are configured to be symmetric in X, Y, and Z planes is illustrated in fig. 14 and 15.
Response to Arguments
Applicant's arguments filed 05 November 2021 have been fully considered but they are not persuasive. The applicant amended the claims, so the previous rejection is no longer applicable. However, the applicant simply added limitations that appear to read on another embodiment of the same reference, but not on the figure previously pointed to by the examiner. The examiner finds that the claims as amended still read on the reference previously cited, just on some different embodiments.  Since the embodiment applied is different, due to the amendment by the applicant, then the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



January 4, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861